806 F.2d 257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Robert LAY, Plaintiff-Appellant,v.Robert F. HORAN, Commonwealth Attorney, Defendant-Appellee.
No. 86-6670.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 19, 1986.Decided Dec. 4, 1986.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (C/A No. 86-746-AM)
John Robert Lay, appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER and HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John Robert Lay, a Virginia inmate, appeals the dismissal pursuant to 28 U.S.C. Sec. 1915(d), of his 42 U.S.C. Sec. 1983 complaint.  In his complaint, Lay alleged that a Virginia Commonwealth's Attorney violated his rights when he provided a state mental facility with copies of Lay's indictment and presentence report, and allegedly told the hospital's staff that Lay had been convicted of rape, when in fact Lay was convicted of sexual battery.  Lay alleges that these statements were false and malicious.


2
As the district court correctly ruled, an interest in reputation "is neither 'liberty' nor 'property' guaranteed against state deprivation without due process of law."    Paul v. Davis, 424 U.S. 693, 712 (1976).  Additionally, any claim of negligence stated by Lay must fail under Daniels v. Williams, --- U.S. ----, 54 U.S.L.W. 4090 (Jan. 21, 1986).  Lay's complaint is thus legally frivolous.  We would note furthermore that to the extent that Lay attempts to challenge his conviction or sentence based on the defendant's alleged statements, Lay must exhaust state remedies.  Hamlin v. Warren, 664 F.2d 29 (4th Cir.1981) cert. denied, 455 U.S. 911 (1982).


3
The judgment of the district court is affirmed.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
AFFIRMED.